Citation Nr: 0201604	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  97-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
hypertensive cardiovascular disease, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 5, 1967, to May 4, 
1971.  He also had 2 months and 18 days of other service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for a disability rating in excess of 30 
percent for service-connected hypertensive cardiovascular 
disease.  This matter was previously before the Board in 
October 2000, at which time it was remanded to the RO for 
additional development.  The case is again before the Board 
for appellate review.


FINDING OF FACT

The veteran's hypertensive cardiovascular disease results in 
dyspnea on exertion and likely precludes him from doing more 
than light manual labor; exercise capacity is limited because 
of symptoms of palpitation, dyspnea on exertion, and 
intermittent chest pain.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a 60 percent 
disability rating for hypertensive cardiovascular disease 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.104, Diagnostic Code 7007 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected hypertensive cardiovascular disease is greater than 
the assigned disability rating reflects.  Specifically, the 
veteran alleges that he is entitled to a rating higher than 
30 percent for his hypertensive cardiovascular disease 
because he experiences shortness of breath (dyspnea), an 
enlarged heart (cardiac hypertrophy), and high blood 
pressure, which prevent him from exerting himself, even 
minimally.  As a result, the veteran contends that he can no 
longer work as a brick mason.  He further claims that his 
symptoms persist despite taking 5 different kinds of 
medication.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a September 1972 rating decision, the RO 
initially granted the veteran service connection for 
hypertensive cardiovascular disease and assigned an initial 
noncompensable rating, effective from May 5, 1971, and a 
higher rating of 10 percent effective from July 31, 1972.  In 
October 1974 the RO increased the disability rating to 30 
percent, effective from August 22, 1974.  The 30 percent 
rating has been in effect ever since.

The medical evidence include numerous VA clinical records 
containing blood pressure readings from 1996 to 2000.  The 
majority of the readings showed diastolic pressures below 
110.  In March 1998, the veteran had diastolic readings as 
high as 120.  None was higher than 120.  

A December 1997 VA radiology report shows that cardiomegaly 
was noted.  An April 1998 VA radiology/stress test revealed 
no significant myocardial perfusion defects.  The left 
ventricle was observed to be of normal size.  Exercise was 
limited due to hypertension.  An April 1999 VA chest 
radiology report shows that the veteran's heart was thought 
to be borderline large.  

An April 1999 cardiac catheterization procedure report 
prepared by the Duke University Medical Center indicates that 
the veteran had been suffering from atypical angina (15 
episodes per week) for the previous six weeks.  The 
diagnostic summary included coronary artery disease and an 
ejection fraction of 50 percent on the left ventriculogram. 

A January 2000 VA discharge summary explains that the veteran 
was admitted for "superventricular" tachycardia.  An 
echocardiogram revealed an ejection fraction of greater than 
55 percent.  The veteran's hypertension was noted to be under 
good control with medication.  It was noted that the veteran 
was able to return to work and that he could undertake 
moderate activity.  An associated VA stress test revealed a 
"[n]ormal rest/stress [c]ardiolite scan with no significant 
myocardial perfusion defects noted.  The left ventricle 
appear[ed] normal in size."

A May 2000 VA hypertension examination report shows that the 
claims file was reviewed.  The veteran complained of 
shortness of breath, palpitations, weakness, dizziness, and 
chest pain.  Objectively, the examiner noted that while 
exercise capacity was limited because of symptoms of 
palpitation, dyspnea on exertion, and intermittent chest 
pain, the veteran had a limited functional working capacity 
because of degenerative joint disease affecting the back, 
legs, knees, and right ankle.  Blood pressure in both arms 
was found to be 190/100.  The conclusion was as follows:  
chronic hypertension since 1971, on medical treatment; 
diabetes, on medication; degenerative joint disease affecting 
the back and lower extremity; and a history of non-
obstructive coronary artery disease.  The examiner opined 
that the veteran had limited functional capacity.  It was 
noted that he had had a prior stress test in 1998 and a 
chemical stress in 1999, the results of which were not 
available to the examiner.  It was felt that the veteran was 
not a suitable candidate for a stress test.  The veteran's 
metabolic equivalent (MET) level was thought to be a 7.

A January 2001 addendum to the May 2000 VA hypertension 
examination report, prepared by the same examiner, is as 
follows:  

Review of the [veteran's] hypertension 
and hypertensive cardiovascular disease 
was conducted.  It is my opinion that 
[the veteran's] hypertension and 
hypertensive cardiovascular disease is 
not contributing adversely to [the 
veteran] being able to be employed and 
being able to do light work as 
comfortable.  The cardiac function and 
hypertension effects on his health are 
not limiting enough to limit his 
employability on a sedentary job. 

The Board notes that by regulatory amendments effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular diseases, 
including hypertensive cardiovascular disease.  This is 
significant because, when the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies with exceptions not applicable here.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this rating 
issue has been pending since August 1996, the veteran's claim 
for an increased disability rating for cardiovascular 
hypertensive disease will be considered under the criteria in 
effect prior to and after January 12, 1998.  The new criteria 
are only applicable subsequent to January 12, 1998, while the 
old criteria may be applied both prior to, and after, January 
12, 1998.  See 38 U.S.C.A. § 5110 (West 1991).  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997), a 30 percent rating was warranted for hypertensive 
cardiovascular disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  A 60 percent rating required 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  A 100 percent rating required definite 
signs of congestive heart failure (CHF), more than sedentary 
employment precluded.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2001), a 30 percent rating requires a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute CHF in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic CHF, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  (A note in the regulation indicates that 
one MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute. When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104 (2001).)

Upon review of the evidence of record and the applicable laws 
and regulations in a light most favorable to the veteran, the 
Board finds that the assignment of a 60 percent disability 
rating is warranted under the old criteria.  The medical 
evidence of record includes a May 2000 VA examination, which 
shows that the veteran suffers from symptoms of dyspnea on 
exertion and that exercise capacity was limited generally 
because of this, as well as due to symptoms of palpitation 
and intermittent chest pain.  Moreover, the January 2001 
addendum to this examination, although not clearly stating 
so, implies that the veteran is precluded from doing more 
than light manual labor (i.e., he is able to do only light 
work as comfortable, and his cardiovascular symptoms are such 
as not to limit his employability in a sedentary job).  
Pursuant to the old version of Diagnostic Code 7007, two 
factors listed in the diagnostic criteria for a 60 percent 
rating are "dyspnea on exertion" and "more than light 
manual labor precluded," among others.  It is unclear from 
the context of the regulation whether the veteran must have 
all of the symptoms in the conjunctive sense or if the 
disjunctive meaning was intended (e.g., one symptom alone 
would be enough).  In the case of dyspnea on exertion, as 
"moderate dyspnea on exertion" is contained in the criteria 
for a 30 percent rating, the existence of this symptom alone 
would apparently not be enough, in the Board's judgment, to 
warrant a 60 percent rating.  However, the evidence of record 
also shows that the veteran suffers from palpitations, 
intermittent chest pain, and likely cannot engage in more 
than light manual labor as a result of his hypertensive 
cardiovascular disease.  Based on these factors, taken 
together with a reading of the regulation in a light most 
favorable to the veteran - thereby affording him the benefit 
of the doubt, the Board finds that the assignment of a 60 
percent rating under the old criteria is warranted.  

The Board has also considered whether a 100 percent 
disability rating, the next higher rating, may be granted 
under the old criteria.  However, as the medical evidence 
fails to show that the veteran has ever suffered from 
congestive heart failure and fails to show that more than 
sedentary employment is precluded, a 100 percent rating is 
not warranted.

With regard to the new criteria, the Board points out that in 
April 1999 the veteran was found to have a left ventricular 
ejection fraction of 50 percent, which is the fringe limit 
for a 60 percent rating.  This appears to have been 
temporary, however, as the veteran's ejection fraction was 
found to be in excess of 55 percent in May 2000.  In any 
case, the Board finds that further analysis of whether the 
veteran is entitled to a 60 percent rating under the new 
criteria is not necessary because a 60 percent rating has 
already been granted herein on the basis of the old criteria.  
The Board has also considered whether a 100 percent 
disability rating is warranted under the new criteria.  
However, as the medical evidence fails to show that the 
veteran suffers from chronic congestive heart disease, a 
workload of 3 METs, or left ventricular dysfunction with an 
ejection fraction of less than 30 percent, the assignment of 
such a rating is not warranted. 

In evaluating the veteran's disability the Board has also 
considered, in the alternative, rating the veteran's 
disability under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
which provides the criteria for rating hypertensive vascular 
disease.  However, as the highest rating possible under this 
regulation is 60 percent, the criteria listed thereunder do 
not provide a basis for assigning a higher disability rating.

Although the veteran's representative has argued that the 
veteran is unable to work because of his disability, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  The current evidence of record does 
not demonstrate that hypertensive cardiovascular disease has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321(b)(1).  The problems 
the veteran experiences, as noted above, are ones which are 
specifically contemplated by the rating criteria-dyspnea on 
exertion and inability to perform more than light manual 
labor, for example.  It is undisputed that his disability has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case have informed the 
appellant and his representative of the information and 
evidence necessary to substantiate the claim addressed above, 
and have therefore satisfied the notification requirements.  
Additionally, VA has obtained records of treatment and 
obtained an examination with an addendum that includes 
findings necessary to apply the rating criteria.  The Board 
therefore finds that the record as it stands is adequate to 
allow for review of the claim and that no further action is 
necessary to meet the requirements of the VCAA.  Under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

A 60 percent rating for service-connected hypertensive 
cardiovascular disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

